Citation Nr: 9900835	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to scarring of the 
lungs from service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to June 1955, 
and died in March 1995.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim on 
appeal.  The appellant, the veteran's widow, appealed the 
ROs decision to the BVA and the case was referred to the 
Board for appellate review. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the lung cancer, listed on the 
veteran's death certificate as the cause of the pneumonia 
that resulted in his demise, was itself caused by scarring in 
the lungs from the veteran's service-connected pulmonary 
tuberculosis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veteran's death is 
well grounded. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  The veteran's death certificate indicates that the 
veteran died in March 1995 of an immediate cause of 
pneumonia, due to or as a consequence of cancer of the lungs.  

3.  During the veteran's lifetime service connection had been 
established for pulmonary tuberculosis, minimal, arrested, 
with lobectomy.

4.  Neither pneumonia nor cancer of the lungs was manifested 
during service or to a compensable degree within one year of 
service.

5.  There is no competent medical evidence which relates that 
a service connected disability played any role in causing the 
veterans death.

6.  There is no competent medical evidence that the veteran's 
death was produced or hastened by a disability of service 
origin.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before reaching the merits of the appellant's claim, the 
threshold question which must be answered in this case is 
whether the appellant has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

During the veteran's lifetime, service connection had been 
established for pulmonary tuberculosis, minimal, arrested, 
with lobectomy, evaluated as 30 percent disabling.  The 
veteran's death certificate indicates that the veteran died 
in March December 1995 of an immediate cause of pneumonia, 
due to or as a result of cancer of the lungs.  The veterans 
service medical records indicated that he was separated from 
service as medically unfit due to pulmonary tuberculosis of 
the right upper lobe.  These records do not reveal any 
treatment for, or symptoms relating to, pneumonia or lung 
cancer.  

An August 1956 VA examination report noted that the veteran 
was diagnosed with tuberculosis, pulmonary, reinfection type, 
moderately advanced, inactive.  An addendum report in 
September 1956 noted that the veteran's pulmonary 
tuberculosis had become active again.  The veteran was 
hospitalized from October 1956 to November 1957, and 
underwent a right upper lobe lobectomy with extraperiosteal 
rib stripping in May 1957.  Upon discharge his diagnosis was 
tuberculosis, pulmonary, minimal, inactive.  

VA treatment records from August 1994 to December 1994 noted 
that the veteran sought treatment for a node in the right 
axilla that was considered to be probable adenocarcinoma.  In 
September 1994, the veteran was admitted with spontaneous 
pneumonia.  The treating physicians noted his history of 
emphysema and inactive tuberculosis.  A lymph node under the 
right axillary region was biopsied and found to be consistent 
with adenocarcinoma.  A mass was subsequently noted on the 
left lung.  This too was biopsied and was noted to be 
consistent with adenocarcinoma of the lung.  In December 1994 
the veteran underwent chemotherapy treatment.

In February 1995, the RO denied the veteran's claim for 
service connection for adenocarcinoma of the lung, secondary 
to service-connected tuberculosis, finding that the veteran 
had not submitted any medical evidence to support his 
contention of a relationship.

A VA medical opinion was obtained in January 1997.  The VA 
physician noted that, by August 1994, the veterans 
adenocarcinoma of the left upper lobe was widely metastatic.  
The physician further noted that a 1959 chest X-ray was 
apparently not remarkable in the left upper lobe, but that 
by 1994 a large radio opacity was present in the left upper 
lobe; this was his primary lung neoplasm and adenocarcinoma 
by biopsy.  The physician stated that the veteran had 
smoked cigarettes for many years, and opined that his 
adenocarcinoma was most likely caused by cigarette 
smoking.  The physician further stated that the veteran 
may have had a radiographically occult scar in the left 
lung following healing of the pulmonary tuberculosis.  
However there is no evidence that such a scar was present.  
The physician concluded, although scar related cancers do 
occur, cigarette smoking is the most common cause of lung 
cancer and is far more likely to have been responsible in 
this patients case.

In November 1997, the appellant submitted statements relating 
that the veterans treating VA physician had told the veteran 
that his lung cancer was due to his tuberculosis scar.  In 
addition, the appellant maintained that a VA patient 
representative had told her that the veterans disorder was 
service-connected.  She submitted signed release documents to 
obtain this information.  The RO subsequently obtained the 
veteran's VA medical records discussed above.  

In May 1998, the appellant notified that RO that she wished 
to cancel her scheduled personal hearing.  

A medical opinion was obtained from the Chief of Medical 
Services at the local VA facility in May 1998.  The Chief 
noted the veteran's history of tuberculosis in service, and 
subsequent right upper lobe lobectomy following separation.  
The Chief stated when the patient was in the hospital a 
physician informed him that cancers of the lung often arise 
in an area of scar.  However, the Chief noted, the bulk 
of the patients scar was on the right side that was removed.  
There could have been some scar on the left.  I think the 
doctor was making a statement not realizing that the scarred 
area was the area removed.  The Chief concluded by stating 
that the association of cigarette smoking and the 
development of lung cancer far outweighs any other etiology.  
This patients history of smoking supports the latter 
opinion. 

The appellant essentially contends that adenocarcinoma of the 
lungs developed from scar tissue from the veterans service-
connected pulmonary tuberculosis.  The Board notes, however, 
that there is no medical evidence showing a nexus or link 
between the veterans cancer of the lungs or the pneumonia 
that caused his death, and the pulmonary tuberculosis in 
service, such as a medical opinion that the veteran's death 
is related to service, or to a service connected disorder.  
On the contrary, the only medical opinions on this matter 
both concluded that cigarette smoking was far more likely 
to be the cause of the veteran's lung cancer.  In addition, 
both opinions noted that there was no evidence that the left 
lung ever developed any scarring.  Thus any opinion that 
cancer of the lungs was related to such scarring would be 
pure speculation and would be insufficient to well-ground the 
appellant's claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The only evidence presented by the appellant that tends to 
show a connection between the veteran's service-connected 
disability and his death are her own statements.  However, as 
a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of the lack of competent evidence of such a 
relationship, the claim for service connection for the cause 
of the veteran's death is not well grounded and is thus 
denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for service connection for the cause 
of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to scarring of the 
lungs from service-connected pulmonary tuberculosis, is 
denied.


		
WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
